Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 1 of 11 PageID #: 188




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                      SOUTHERN DIVISION




 LITTLELEE RAGSDALE,                                               4:20-CV-04203-RAL

                        Petitioner,
                                                         OPINION AND ORDER GRANTING
         vs.                                              MOTION TO DISMISS BASED ON
                                                           LACK OF SUBJECT MATTER
                                                                 JURISDICTION
 J.W. COX,in his capacity as Warden of
 Yankton Federal Prison Camp,

                        Respondent.


        Petitioner,Littlelee Ragsdale,filed a pro se petition for habeas corpus pursuant to 28 U.S.C.

§ 2241. Doc. 1. Ragsdale is an inmate at the Yankton Federal Prison Camp (Yankton FPC) in

 Yankton, South Dakota. Doc. 1 at 1. In his petition, Ragsdale seeks to require the Bureau of

Prisons(BOP)to immediately apply the eamed time credits he asserts he has accumulated under

the First Step Act. Doc. 1 at 2, 8. Respondent, the Warden of Yankton FPC, filed a Motion to

Dismiss Ragsdale's habeas petition asserting failure to exhaust administrative remedies, lack of

 subject matter jurisdiction, and failure to state a claim. Doc. 14. Ragsdale opposed dismissal and

filed a motion requesting this Court to proceed with his petition. Docs. 19, 21. For the following

reasons, this Court grants the Warden's motion for dismissal based on lack of subject matter

jurisdiction.

        L       Background

        Ragsdale is serving a 108-month sentence of imprisonment for possession with intent to

 distribute methamphetamine and heroin in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and

(b)(1)(C). Doc. 16 Tf 4. Ragsdale has a projected release date of August 10, 2022 based on his

 anticipated successful completion of the Residential Drug Abuse Treatment Program (RDAP)
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 2 of 11 PageID #: 189




under 18 U.S.C. § 3621(e). Doc. 16 ^ 4. His sentence was imposed on June 27, 2016, in the

United States District Court for the District of Wyoming. Doc. 16-1 at 2.

        On or about December 2,2020, Ragsdale submitted a Request for Administrative Remedy

form to the Warden requesting to redeem the earned time credits he had accumulated since 2018

under the First Step Act. Doc. 1-1 at 4. The Warden denied Ragsdale's request on December 10,

2020, stating the earned time eredit portion of the First Step Act did not become effective until

January 15, 2022. Doc. 1-1 at 3. The Warden also explained that to earn time credits, the BOP

staff must assign the inmate to the evidence-based recidivism reduction programming or

productive activity based on an identified need for the inmate. Doc. 1-1 at 3.

       Ragsdale was informed he eould appeal to the Regional Director if dissatisfied with the

 Warden's decision, and Ragsdale did so. Doc. 1-1 at 3, 5. On December 31, 2020, the Regional

Director issued a response, which recited various milestones the BOP had completed in

implementing the First Step Act. Doc. 16-4 at 1. The response advised Ragsdale "[t]he

Department of Justice and Federal Bureau of Prisons are reviewing the legislation and will

implement all necessary steps to comply with this significant piece of legislation. As such, you

are encouraged to maintain clear conduct and participate in recommended programs." Doc. 16-4

at 1. Ragsdale was again advised ofhis right to appeal, which was to the Office of General Counsel

(Central Office). Doc. 16-4 at 1. An appeal to the Central Office is the final step in the

administrative review process. Doc. 16 ]f 8. Ragsdale availed himself ofthis final step on or about

January 28, 2021. Doc. 16 ^ 16, Doc. 21-1. On March 29, 2021, the Central Office issued a

response concurring with "the manner in which the Warden and Regional Direetor addressed

[Ragsdale's] issue[.]" Doc. 27-1.
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 3 of 11 PageID #: 190




        II.    First Step Act

        The First Step Act (FSA), Public Law No. 115-391, 132 Stat. 5195, was enacted on

December 21, 2018 and brought about a number of prison and sentencing reforms. One of the

reforms required the Attorney General to create a "risk and needs assessment system" to

individually classify, identify, and provide appropriate evidence-based recidivism reduction

programs or productive activities to prisoners. See 18 U.S.C. § 3632(a). Congress directed that

the risk and needs assessment system (System) be used to "determine when to provide incentives

and rewards for successful participation in evidence-based recidivism reduction programs or

productive activities[.]" Id § 3632(a)(6). The types of incentives and rewards available to

prisoners for participation in programming and productive activities include phone and visitation

privileges, transfers to facilities closer to home, increased commissary spending, and time credits.

Id. § 3632(d)(l)-(4). The System is also used to "determine when a prisoner is ready to transfer

into prerelease custody or supervised release[.]" Id § 3632(a)(7).

        Ragsdale's § 2241 petition involves the earned time credit portion of the FSA. Doc. 1.

Under the FSA, time credits may be earned by eligible prisoners who successfully complete

"evidence-based recidivism reduction programming" or "productive activities." 18 U.S.C. §

3632(d)(4)(A). Time credits are earned at the rate of"10 days oftime credits for every 30 days of

successful participation in evidence-based recidivism reduction programming or productive

 activities." Id § 3632(d)(4)(A)(i). Certain minimum and low risk prisoners are eligible to earn an

 additional 5 days of time for every 30 days of successful participation. Id § 3632(d)(4)(A)(ii).

Not all programs or activities that a prisoner may engage in while incarcerated qualify for time

 credits. See id §§ 3635(3),(5). Limits are also placed on when those credits may be earned. "A

prisoner may not earn time credits ... for an evidence-based recidivism reduction program that
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 4 of 11 PageID #: 191




the prisoner successfully completed" before the enactment ofthe FSA or prior to commencement

of the prisoner's sentence. Id § 3632(d)(4)(B).

       To effectively further the purposes ofthe law, deadlines were incorporated for completion

of various milestones toward fully implementing the FSA's prison and sentencing reforms. The

FSA required that within 210 days of enactment, the Attorney General had to establish a

comprehensive "risk and needs assessment system" to assess and determine the individual risks

and needs of each prisoner. See 18 U.S.C. § 3632(a). The United States Department of Justice

met this goal on July 19, 2019 when the system was announced. S^ U.S. Dep't of Justice, The

First Step Act of 2018: Risk and Needs Assessment Svstem — Update available at

https://www.bop.gov/inmates/fsa/reports.isp (last checked May 12, 2021).

       The next milestone, which was due 180 days thereafter, was to implement and complete

an initial intake risk and needs assessment for each prisoner. 18 U.S.C. § 3621(h)(1)(A). On

January 15, 2020, the BOP announced that all inmates had been screened using the risk and needs

assessment system known as the Prisoner Assessment Tool Targeting Estimated Risk and Needs

("PATTERN").      Press Release, U.S. Dep't of Justice, Department of Justice Announces

Enhancements to the Risk Assessment Svstem and Updates on First Step Act Implementation

available at https://www.iustice.gov/opa/pr/department-iustice-announces-enhancements-risk-

assessment-svstem-and-updates-first-step-act (last checked May 12, 2021).

       The final milestone, which commenced after the initial risk assessments for all prisoners

were completed, is a 2-year phase-in period for providing evidence-based recidivism reduction

programming and productive activities. 18 U.S.C. § 3621(h)(2)-(3). During the phase in period,

the BOP has until January 15,2022 to provide evidence-based recidivism reduction programs and

productive activities to all prisoners, and during that time the BOP is to further develop and
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 5 of 11 PageID #: 192




    validate the PATTERN tool. Id § 3621(h)(2)(emphasis added). During the phase-in period, the

    BOP was instructed to provide priority for programming to prisoners based on his or her proximity

    to release date. Id § 3621(h)(3). Congress also gave the BOP authority to use the incentives and

    rewards program for prisoners who successfully participate in approved programming and

    productive activities during this time. Id § 3621(h)(4). Section 3621(h)(4) provides:

           (4) Preliminary expansion of evidence-based recidivism reduction programs
           and authority to use incentives.—^Beginning on the date of enactment of this
           subsection, the Bureau of Prisons may begin to expand any evidence-based
           recidivism reduction programs and productive activities that exist at a prison as of
           such date, and may offer to prisoners who successfully participate in such programs
           and activities the incentives and rewards described in subchapter D.

    Id


           III.    Administrative Exhaustion


           The Warden seeks to dismiss Ragsdale's petition for failing to exhaust administrative

remedies. Doc. 14, Doc. 15 at 16-19. A petitioner seeking habeas corpus relief under 28 U.S.C. §

2241 must exhaust his or her administrative remedies prior to filing. Mathena v. United States. 577

F.3d 943, 946 (8th Cir. 2009); United States v. Channel. 208 F.3d 1069, 1069 (8th Cir. 2000)(per
I
curiam).      "Exhaustion is required because it serves the twin purposes of protecting the

administrative agency authority and promoting judicial efficiency." McCarthv v. Madigan. 503

U.S. 140, 145 (1992), superseded bv statute. Prison Litigation Reform Act of 19965, Pub. L. No.

104—134, 110 Stat. 1321. Nevertheless, administrative exhaustion under § 2241 is a judicially

created doctrine and not a jurisdictional prerequisite. Lueth v. Beach. 498 F.3d 795, 797 n.3 (8th

Cir. 2007).

           Here, Ragsdale has now exhausted his administrative remedies. The last step of the

administrative process was completed when the General Office issued its final response denying

the relief Ragsdale sought. See Doc. 27-1. The Warden's argument that the doctrine of
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 6 of 11 PageID #: 193




administrative exhaustion requires dismissal is moot.^

        IV.    Subject Matter Jurisdiction

        The Warden next-'argues that Ragsdale's petition should be dismissed because his request

for relief is premature. Doc. 15 at 19-22. According to the Warden,there is no justiciable case or

controversy as required by Article III of the United States Constitution because "the deadline for

implementing the incentives component of the Risk and Needs Assessment System has not

passed." Doc. 15 at 19. The Warden agues the deadline for the BOP's implementation of the

incentives component for all prisoners is January 15, 2022. See Doc. 15 at 19-20. During the

phase-in period. Congress indicated the BOP "may offer to prisoners who successfully participate

in such programs and activities the incentives and rewards described." 18 U.S.C. § 3621(h)(4).

The BOP has chosen not to offer the FSA time credits prior to January 15, 2022.^

        The Warden presents two additional arguments for dismissal based on the alleged

 prematurity of Ragsdale's petition. The first is that Ragsdale's release date of August 10,2022 is

 after the January 15,2022 deadline for implementing the incentive component,implying Ragsdale

 has not suffered any prejudice or injury at this time. Doc. 15 at 22-23. And,second that Ragsdale

"has only completed 40 hours, or five days, of [evidence-based recidivism reduction]




 ^ In a number of similar cases pending in the District of South Dakota, the United States has
 asserted that administrative exhaustion will enable the BOP to develop a factual record for the
 court. Ragsdale's case is another example that, in reality, a factual background is not being
 developed during the BOP's administrative appeal process for inmates requesting to apply FSA
 earned time credits prior to January 15, 2022. The United States should reconsider the use of this
 argument until such time as the BOP's administrative remedy process is actually making the
 factual record described by its counsel.
 ^ This Court recognizes the parties' references to Goodman v. Ortiz. No. 20-7582(RMB), 2020
 WL 5015613 (D.N.J. Aug. 25, 2020), which addresses the extent of the BOP's authority to delay
 implementation of the time credit incentives during the phase-in period. This Court finds it
 unnecessary in this case to determine whether the word "may" in 18 U.S.C. § 3621(h)(4) should
 be interpreted to mean "shall."
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 7 of 11 PageID #: 194




programming^ [and] he has not earned enough time credits to create a concrete dispute."'Doc. 15

 at 23.


          This Court's subject matter jurisdiction encompasses only "cases" and "controversies"

 under Article III, § 2 of the Constitution. A petitioner's standing to sue is a necessary component

of the "case or controversy" requirement. Spokeo. Inc. v. Robins. 136 S. Ct. 1540, 1547(2016).

 Standing to sue includes three elements:(1)the petitioner must have suffered an "injury in fact"

that is concrete, particularized, and "actual or imminent," not conjectural or hypothetical;(2)the

injury must be traceable to the respondent's action which is being challenged; and (3) the injury

 must be one that would be redressed by a decision favorable to the petitioner. See Luian v.

 Defenders of Wildlife. 504 U.S. 555,'560-61 (1992). Whether standing exists is a question oflaw

for this Court to determine. Park v. Forest Serv. of U.S.. 205 F.3d 1034, 1036(8th Cir. 2000).

          Federal Rule of Civil Procedure 12(b)(1) govems motions to dismiss for lack of subject

 matter jurisdiction. "Subject matter jurisdiction ... is a threshold requirement which must be

 assured in every federal case." Turner v. Armontrout. 922 F.2d 492,493(8th Cir. 1991). "A court
                                  I


 deciding a motion under Rule 12(b)(1) must distinguish between a 'facial attack' and a 'factual

 attack'" on jurisdiction. Qsborn v. United States. 918 F.2d 724,729 n.6(8th Cir. 1990). In afacial

 attack,"the court restricts itselfto the face ofthe pleadings, and the non-moving party receives the
                                                                     1


 same protections as it would defending against a motion brought under Rule 12(b)(6)." Id

(internal citations omitted). "In a factual attack, the court considers matters outside the pleadings,

 and the non-moving party does not have the benefit of 12(b)(6) safeguards." Id (internal citation




 ^ To determine whether an inmate has successfully participated in 30 days of evidence-based
recidivism reduction programming or productive activities, the BOP has proposed regulations
indicating a "day" is equivalent to an eight-hour period.     85 Fed. Reg. 75,268 at 75,272
(proposed version of 28 C.F.R. §§ 523.42(b),(c)).
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 8 of 11 PageID #: 195




omitted). If a defendant wishes to make a factual attack on "the jurisdictional allegations of the

complaint,the court may receive competent evidence such as affidavits, deposition testimony, and

the like in order to determine the factual dispute." Titus v. Sullivan. 4 F.3d 590, 593 (8th Cir.

1993).

         In this case, the Warden asserts both a facial and a factual attack on subject matter

jurisdiction. As to a facial attack, the Warden argues the deadline for implementing and applying

First Step credits has not comedo pass. Doc. 15 at 19-22. The Warden argues the deadline for

implementation of the incentive component is January 15, 2022. Doc. 15 at 19. As to a factual

attack, the Warden argues Ragsdale's petition is premature because he has not completed enough

time credits to create a concrete dispute. Doc. 15 at 22. This Court takes up the factual attack on

subject matter jurisdiction and conducts an independent review ofthe evidence presented.

         Another way of understanding the argument that Ragsdale's petition is premature is under

the requirement of standing. See Thomas v. Anchorage Equal Rights Comm'n. 220 F.3d 1134,

 1138(9th Cir. 2000)(explaining "in many cases,ripeness coincides squarely with standing's injury

in fact prong"). To have standing means Ragsdale must have suffered an "injury in fact" that this
                              f
 Court could redress by a favorable ruling. See Park. 205 F.3d at 1037. An "injury in fact" is one

that is concrete, particularized, and "actual or imminent," not conjectural or hypothetical. Lujan,

504 U.S. at 560. In determining subject matter jurisdiction, this Court must evaluate for itselfthe

 merits of whether Ragsdale has suffered an "injury in fact." Osbom. 918 F.2d at 730. As the

 petitioner, Ragsdale has the burden of proof that jurisdiction exists. Id.

         Turning to that issue, Ragsdale contends he is entitled to 365 days of earned time credits

 under the FSA. Doc. 1 at 8. Ragsdale calculates he has completed 730 days of programming since

 December 21, 2018, when the FSA was enacted, and is eligible to apply half that time to reduce



                                                  8
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 9 of 11 PageID #: 196




his sentence. Doc. 1 at 8. The Warden, through an affidavit by a unit manager at Yankton FPC,

agrees Ragsdale is eligible to earn First Step time credits under 18 U.S.C. § 3632(d). Doc. 17 Tf 5.

        The FSA's earned time credits are available to an eligible prisoner "who successfully

completes evidence-based recidivism reduction programming or productive activities . . .." 18

U.S.C. § 3632(d)(4)(A). The programming and productive activities which qualify for credits are

assigned to each prisoner by the BOP according to the individual prisoner's specific criminogenic

needs. Id. § 3632(b)(1). Those needs,are identified for each prisoner by the BOP through the use

of the PATTERN,a risk and needs assessment tool. Id. § 3621(h)(1)(A);^also Doc. 17 Tf 2.

        Ragsdale was initially assessed using the PATTERN Risk Tool in November 2019. Doc.

 17^6. On June 4,2020, and September 17,2020,re-assessments were conducted that designated

Ragsdale a Low on the PATTERN Risk Tool. Doc. 17 If 6. Ragsdale was identified as having

programming needs in the areas of(1) antisocial peers,(2) cognitions,(3) finance/poverty,(4)

trauma,(5) work,(6) parenting, and (7) substance abuse. Doc. 17 Tf 7. Ragsdale is waiting to

 begin two programs which will address some ofhis programming needs; however,he is not entitled

to time credits until he has successfully completed those programs. Doc. 17 ^ 8. Ragsdale is

 currently participating in a program to address his antisocial peers, cognitions, and substance abuse

 needs, but has not completed that program, and will not be entitled to credits until that program is

 successfully completed. Doc. 1719. Ragsdale has, however, completed two phases of a parenting

 program that have earned him 40 hours of programming credit. Doc. 17 Tf 10. The unit manager

 attests that Ragsdale has completed 40 hours of programming that earn him FSA time credits at

this point. Doc. 17 ][ 10.

        In his petition, Ragsdale claims that he is entitled to earned time credit for each day he has

 been incarcerated since the FSA was enacted, regardless of whether he was assigned to or
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 10 of 11 PageID #: 197




 participated in evidence-based recidivism reduction programming or productive activities. See
                                                 \

 Doc. 1 at 8, Doc. 19 at 2. For instance, in his response to the motion to dismiss, Ragsdale asserts

 that he is "owed 50% or 15 days for every 30 days [he] participate[s] in any activity." Doc. 19 at

 2. Ragsdale did not provide any explanation or evidence supporting the programming or

 productive activity he was involved in, how many hours or days of time credits were earned by

 participating in such programming or productive activity, or how those activities addressed his

 individually identified needs as assessed by the BOP.

        Congress clearly did not intend every program or activity within the prison environment to

 qualify as an evidence-based recidivism reduction program or productive activity, otherwise there

 would be no need to specifically define those terms. See 18 U.S.C. §§ 3635(3),(5). There is no

 reason to believe Congress intended prisoners to start accumulating earned time credits simply by

 being incarcerated after the enactment of the FSA. Yet, this untenable proposition is essentially

 what Ragsdale asserts in his § 2241 petition.

        For these reasons, Ragsdale has not demonstrated he has sustained an injury in fact that

 this Court could redress. According to the Warden, Ragsdale has earned only the equivalent of

 five-days of programming. There is no colorable evidence that Ragsdale has earned sufficient

 time credits that would have an actual impact on his sentence now. Ragsdale's projected release

 date is August 10, 2022. Doc. 17-1 at 2. He is eligible for home detention on February 10, 2022.

 Doc. 17-1 at 2. At this point, Ragsdale's petition asserts nothing more than a conjectural or

 hypothetical injury. He has not suffered an injury that is concrete, particularized, and actual or

 imminent for purposes of standing.

         V.     Conclusion


         Respondent's motion to dismiss is granted for lack of subject matter jurisdiction because



                                                     10
Case 4:20-cv-04203-RAL Document 29 Filed 05/12/21 Page 11 of 11 PageID #: 198




 Petitioner has not demonstrated an injury in fact at this time.

        Therefore, it is hereby

        ORDERED that Respondent's motion to dismiss, Doc. 14, is granted. It is further

        ORDERED that Petitioner's motion to proceed. Doc. 21, is denied as moot. It is finally

        ORDERED that Petitioner's § 2241 petition. Doc. 1, is dismissed without prejudice.


        DATED this 13^ day of May,2021.

                                               BY THE COURT:




                                               ROBERTO A. LANGE
                                               CHIEF JUDGE




                                                  11
